Mr. Justice Wole
delivered the opinion of the court.
Severo Rodríguez was charged and convicted of an at*208tempt to murder. On appeal lie seeks to show that he was only guilty of assault and battery under aggravated circumstances. To do this he has presented a brief without a due assignment of errors and in the alleged transcript of the evidence it is not shown that either the District Attorney or the judge of the court below had any intervention in the approval of said transcript. Under these circumstances the appeal might either be dismissed or the judgment affirmed.
The Fiscal drew attention to these matters but nevertheless discussed the evidence presented in the alleg'd transcript, and we shall also consider it. From this evidence the jury had a right to believe that the appellant not only threatened to kill José Yejo but attacked the said José Yejo with a razor, causing serious wounds. The jury perhaps had a right to doubt of the intention to kill, but they had also the right to believe that the defendant made an attempt to kill. His own testimony by its vacillation tended to confirm the theory of the government, especially as the jury evidently did not believe that the appellant acted in self-defense, as maintained by him. The case was one for the jury under proper instructions of the court and no complaint is made of said instructions.
The judgment will be affirmed.